UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1810



NGOZI OBIAGELI OKOYE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-552-587)


Submitted:   March 12, 2007                 Decided:   April 24, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dru Claudia Wicker, ENGLISH, LIM & WICKER, Virginia Beach,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Ethan B. Kanter,
Senior Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ngozi Obiageli Okoye, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s (IJ)

order denying her applications for asylum and withholding of

removal.      Okoye disputes the IJ and Board’s conclusion that she

failed to meet her burden of showing that she filed her asylum

application within one year of entry to the United States.        We find

that we are without jurisdiction to review this claim.             See 8

U.S.C. § 1158(a)(3) (2000).

            Okoye also challenges the negative credibility finding

that disqualified her for withholding of removal.       “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)). Having conducted

our   review,   we   find   that   substantial   evidence   supports   the

conclusion that Okoye did not set forth a credible claim.

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                        PETITION DENIED




                                   - 2 -